DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea (e.g. KR 10-2018-0083615) on July 18, 2018. It is noted, however, that applicant has not filed a certified copy of the Korean application as required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the use of phrases which are already implied, e.g. Disclosed is a cavity (line 2, page 17 of specification).  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claim 1 is objected to because of the following informalities:  “a cavity” (lines 12-13) should be changed to –the cavity--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 through 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 1, it is unclear from the claims and disclosure what is meant by the term “prepreg” (line 5).  The normal terminology of the term in the art of printed circuit boards is –prepeg--, which is used to describe insulating materials.  It appears that is what the applicants’ are attempting to describe as well (e.g. see ¶ [0004] of specification).  For examination purposes, the term “prepreg” will be interpreted as –prepeg--.  Was this term misspelled?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2014/0367155 to Huang (hereinafter “Huang”) in view of U.S. Patent 5,672,226 to Deardorf (hereinafter “Deardorf”).
Huang discloses a method of forming a cavity in a printed circuit board using a release film, the method comprising:
stacking a plurality of substrates (e.g. 2, 3, in Fig. 10) in a thickness direction (Z) to form a stacked structure, each substrate including an insulator (32, 33, 21, 24, 25) and one of the substrates (e.g. 2) including a copper clad circuit (e.g. CCL, 221, 231, ¶ [0016]) formed on a surface of the insulator;
attaching a release film (e.g. 5) to an outer surface of the 10 stacked structure (Fig. 14);
demarcating a cavity region (e.g. 202) by forming a cutting line in the release film and the underlying insulator with a laser (e.g. Fig. 14, ¶ [0016]); and
removing the released film and the underlying insulator inside the demarcated cavity region (e.g. 202), thereby forming the cavity (e.g. 16, in Fig. 15, ¶ [0016]).
Huang does not teach that the clad circuit (31) of the other substrate is copper, or does not mention that the insulators are prepegs.
Deardorf discloses analogous art in manufacturing a printed circuit board, which includes stacking a plurality of substrates (e.g. 16, 18) where the insulator (e.g. 20) in each substrate is a prepeg and the clad circuit in each substrate is copper (e.g. col. 4, lines 28-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the insulators and clad circuits of Huang, with the prepeg and copper materials, respectively, taught by Deardorf, to produce an art-recognized equivalent printed circuit board utilizing equivalent insulating and circuit materials having the same purpose.
Claims 2 through 6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Deardorf, as applied to Claim 1 above, and further in view of U.S. Publication 2006/0234023 to Endou et al (hereinafter “Endou”).
Huang, as modified by Deardorf, discloses the claimed manufacturing method as relied upon above in Claim 1.  
Claims 2 and 3:  Huang further discloses that the release film and the prepeg are simultaneously cut by using a laser (7, in Fig. 14) with the demarcating of the cavity region also performed with the laser.
Claim 4:  Huang further discloses that multiple prepegs (e.g. 32, 33, 24) are cut at the same time during the demarcating of the cavity region (e.g. ¶ [0016]).
Claim 6:  Huang further discloses that an adhesive strength between the release film (5) and the prepeg (at 32, outside of 202, in Fig. 15) is stronger [because the release film 5 outside of 202 remains] than an adhesive strength between each of the prepegs (at 5 and 32 inside of 32) [because the release film inside of 202 is removed].
Huang does not each that the prepeg and the release film are cut using a die [as required by Claim 2], where the demarcating is done using a cutting jig [as required by Claim 3].
Endou discloses analogous art in manufacturing a printed circuit board (in Fig. 3) with a cavity (31, in Figs. 4 and 5).  Endou teaches that a cutting jig (upper punch) and a die (lower punch) can be used to cut and demarcate cutting lines in forming a cavity (e.g. ¶ [0147]).  Endou specifically states that in forming the cavity, the cutting jig and die can be substituted for a laser (e.g. ¶ [0132]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the laser of Huang, for the cutting jig and die of Endou, to achieve the same purpose of demarcating and cutting in forming a cavity.
Claim 5:  Huang further discloses forming the clad circuit (221, 231, in Fig. 10) on a bottom surface of the cavity.  Huang does not teach that the circuit is patterned by selectively etching.
However, Deardorf discloses that in forming clad circuits (e.g. 14), selective etching can be performed to pattern the circuit and achieve a desired thickness (e.g. col. 5, lines 25-35).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed Huang’s clad circuit located on the bottom surface of the cavity, by selective etching, as taught by Deardorf, to achieve an equivalent circuit having a desired thickness with the same purpose or function.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Deardorf and Endou, as applied to Claims 1 through 6 above, and further in view of U.S. Publication 2014/0182892 to Hsu.
Huang, as modified by Deardorf and Endou, disclose the claimed manufacturing method as relied upon above in Claims 1 through 6.  Huang further discloses an external component (e.g. 6) on the outer surface of the remaining release film (Fig. 15).
The modified Huang method does not teach stacking a terminal connection substrate.
Hsu discloses analogous art in manufacturing a printed circuit board (Figs. 3, 4) with a cavity (211).  Hsu stacks a terminal connection substrate (e.g. 21, 22, in Fig. 8) on an outer surface of a release film (e.g. 123) that is connected with an external component (16, ¶ [0029]).  The electrical connection necessitates that the external component (16) has electrodes (162) and conductive paste (15, in Fig. 7), which gives the printed circuit board additional electrical functions (e.g. ¶ [0004]).
To modify Huang in light of the teachings of Hsu, would be to add electrodes and conductive paste to the component of Huang, as well as the terminal connection substrate, to provide the necessary electrical connections between the external component and the plurality of substrates within the printed circuit board.  Such a modification of Huang in view of Hsu would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to thereby produce an art-recognized equivalent printed circuit board with an external component [embedded] that provides additional electrical functions.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Japanese Patent Publication JP 2001-79819 has been cited as being relevant in disclosure a printed circuit board with a die (1) and a cutting jig (2, in Fig. 1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570.  The examiner can normally be reached on Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896